Citation Nr: 0843184	
Decision Date: 12/15/08    Archive Date: 12/23/08

DOCKET NO.  04-37 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1963 to 
February 1966.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina (RO).  This case was remanded by the 
Board in July 2006 for additional development.

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

In July 2006, the Board remanded this claim on the basis that 
the veteran had identified potentially relevant evidence 
which had not been associated with the claims file.  The 
remand specifically instructed the RO to contact the Francis 
Scott Key Memorial Hospital in Baltimore, Maryland and 
request a search for relevant records from April, July, 
August, and December 1965.

In August 2006, the RO properly sent a letter to the veteran 
which requested that he submit an Authorization and Consent 
form to allow VA to request medical records from the above 
named medical facility.  The letter was sent to the veteran's 
last known address, which was [redacted], [redacted] Street, 
Columbia, SC, 29209.  In August 2006, the veteran submitted 
statements to the RO, but they did not include the requested 
Authorization and Consent form.  The statements listed the 
veteran's address as [redacted] [redacted], Columbia, SC, 
29209 and gave no indication that he had ever received the 
August 2006 letter.  In December 2006, a letter was received 
from the veteran with a return address of P. O. Box 
[redacted] Hopkins, SC, 29061.  The letter included 
Authorization and Consent forms, signed by the veteran, but 
without other required information, such as the name of the 
medical facility and dates of treatment.

In March 2008, the RO sent the veteran another letter 
requesting that he re-submit an Authorization and Consent 
form with the information that he had previously left off.  
This was again sent to the [redacted] Street address, which was 
no longer the veteran's last known address.  This letter was 
returned to VA in April 2008.  In April 2008, a fax was 
received from the veteran via the office of a United States 
Senator which listed the veteran's address as the same [redacted] 
[redacted] location previously submitted.  In May 2008, the RO 
sent out a third letter to the veteran, but this time sent it 
to the P. O. Box address, which was not the last known 
address of record, and the address used was also missing the 
actual P. O. Box number.  Subsequently, a statement was 
received from the veteran via his representative in August 
2008 which listed the veteran's address as the [redacted] 
location previously submitted.

While the evidence shows that the veteran did eventually 
receive the August 2006 letter and replied with the intent of 
giving the requested authorization, he made an error and did 
not properly fill out all necessary information on the 
required forms.  There is no indication in the claims file 
that the veteran ever received the March 2008 or May 2008 
follow-up letters, and the evidence of record shows that 
these letters were not sent to veteran's latest address of 
record.  See 38 C.F.R. § 3.1(q) (2008).  As such, the RO has 
not properly complied with the duty to assist as required by 
the July 2006 Board remand.  The United States Court of 
Appeals for Veterans Claims has held that RO compliance with 
a remand is not discretionary, and that if the RO fails to 
comply with the terms of a remand, another remand for 
corrective action is required.  Stegall v. West, 11 Vet. App. 
268 (1998).

Accordingly, the case is remanded for the following actions:

1.	The RO must attempt to verify the 
veteran's current address.  All efforts 
made to obtain this address must be 
noted in the claims file and any new 
address found must be substantiated by 
evidence associated with the claims 
file.  If the veteran's current address 
cannot be confirmed, the RO must use 
the [redacted] address as the 
veteran's latest address of record.

2.	After the above action has been 
completed, another Authorization and 
Consent form for the release of medical 
information must be sent to the latest 
address of record.  The accompanying 
letter must specifically state that the 
veteran must fill out the entire 
Authorization and Consent form, 
including Francis Scott Key Memorial 
Hospital in Baltimore, Maryland as the 
name of the hospital, April through 
December 1965 as the dates of 
treatment, and head injury with 
stitches as the condition.

3.	If the veteran subsequently returns a 
properly completed Authorization and 
Consent form, the RO must attempt to 
obtain the named medical records.  All 
attempts to secure this evidence must 
be documented in the claims file.  If, 
after making reasonable efforts any 
named records cannot be obtained, the 
veteran must be notified and (a) the 
specific records that cannot be 
obtained must be identified; (b) the 
efforts that were made to obtain those 
records must be explained; and (c) any 
further action to be taken by VA with 
respect to the claim must be noted.  
The veteran and his representative must 
then be given an opportunity to 
respond.

4.	The RO must then readjudicate the 
claim, taking into consideration any 
new evidence associated with the claims 
file.  Thereafter, if the claim on 
appeal remains denied, the veteran and 
his representative must be provided a 
supplemental statement of the case.  
After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2008).


